     8:20-cb-00009-SMB Doc # 54 Filed: 11/13/20 Page 1 of 1 - Page ID # 92


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                                                               8:20CB9
                   Plaintiff,

      vs.
                                                               ORDER
MAYRA FRANCO,

                   Defendant.


      This matter is before the court on Government’s Motion to Dismiss (Filing No. 53).
Government’s Motion to Dismiss (Filing No. 53) is granted. This case which involves,
Violation Notice 9183358-NE14, is dismissed.


      DATED this 13th day of November, 2020.


                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
